COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00309-CR

DAVID HERMAN GOTTLICH                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      In two points, Appellant David Herman Gottlich appeals the revocation of

his deferred adjudication community supervision. We affirm.

      In January 2012, in exchange for ten years’ deferred adjudication

community supervision and sex offender registration, among other conditions,

Gottlich pleaded guilty to aggravated sexual assault of a child under fourteen

years of age, a first-degree felony. In February 2013, the State filed a petition to

proceed to adjudication, alleging in a single paragraph that Gottlich had violated

      1
       See Tex. R. App. P. 47.4.
a condition of his community supervision by failing to complete one-third of his

sex offender treatment within one year of January 16, 2012. Gottlich pleaded not

true to the State’s allegation, but the trial court found it true, adjudicated

Gottlich’s guilt of the underlying offense, and sentenced him to thirty years’

confinement. This appeal followed.

       In his first point, Gottlich argues that the trial court erred by proceeding to

an adjudication of guilt because the trial court failed to admonish him under code

of criminal procedure article 42.12, section 5(a) after accepting his guilty plea.

Gottlich acknowledges that he waived the presence of the court reporter in

writing and concedes that he did not raise his complaint at his plea hearing in the

trial court.

       To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Landers v. State, 402 S.W.3d
252, 254 (Tex. Crim. App. 2013); Sample v. State, 405 S.W.3d 295, 300 (Tex.

App.—Fort Worth 2013, pet. ref’d). A reviewing court should not address the

merits of an issue that has not been preserved for appeal. Wilson v. State, 311
S.W.3d 452, 473 (Tex. Crim. App. 2010) (op. on reh’g); Sample, 405 S.W.3d at

300.

       Further, despite Gottlich’s argument that he was harmed when he did not

receive    the   warnings   after   entry   of   deferred   adjudication   community

                                            2
supervision—even though he received the same warnings in his written plea

admonishments before pleading guilty in exchange for deferred adjudication

community supervision—he has not shown that he would not have pleaded guilty

if he had been admonished differently. See Tex. Code Crim. Proc. Ann. art.

42.12, § 5(a) (“The failure of a judge to inform a defendant of possible

consequences under Subsection (b) of this section is not a ground for reversal

unless the defendant shows that he was harmed by the failure of the judge to

provide the information.”); Brown v. State, 943 S.W.2d 35, 42 (Tex. Crim. App.

1997) (stating that when a defendant complains about the trial court’s failure to

give certain information that is statutorily but not constitutionally required, he

“should be required to show that he would not have entered his plea had he been

given the required information”). Therefore, we overrule his first point.

      In his second point, Gottlich argues that the trial court erred by “improperly

consider[ing] evidence that was the product of a leading question elicited during

direct examination of a critical State’s witness” in violation of evidence rule

610(c). Specifically, Gottlich complains about one question “during the State’s

direct examination of witness Heidi McCusker, a supervisor in the Sex Offender

Unit of the Tarrant County Community Supervision Corrections Department,” and

argues that the trial court’s decision to overrule his leading objection substantially

harmed him.2


      2
       In a revocation proceeding, the State must prove by a preponderance of
the evidence that the defendant violated his community supervision. Cantu v.
                                       3
      The section of testimony that Gottlich references in his brief is actually the

testimony of Michael Strain, the psychotherapist who had been treating Gottlich,

which occurred after McCusker’s testimony.       Strain testified that Gottlich had

never denied that the offense happened but that Gottlich minimized what he had

done, blamed the complainant, and

      had serious problems and believing in [sic] that he caused any
      damage to his victim. It was his—his stated belief that she was
      equally responsible to him, to—as him to the offense, that he didn’t
      believe he had caused any harm to her. He believed that the only
      reason she reported the offense was because, I think she said the
      police and one of his daughters had pressured, and—and coerced
      her into making the statement. [Emphasis added.]

The complained-of portion of testimony then occurred:

           Q.      In other words, did he—did he make them kind of
      coequal in the situation?

            [Defense counsel]: Objection to the leading, Your Honor.

            [The Court]: Overruled.

            You may answer.

           A.      He—he said that he felt that she was equally
      responsible for his offense as she [sic] was.

      Assuming, without deciding, that the trial court erred by overruling

Gottlich’s objection, a trial court’s erroneous admission of evidence will not



State, 339 S.W.3d 688, 691 (Tex. App.—Fort Worth 2011, no pet.). The
evidence showed that Gottlich was required to complete ten of thirty sex offender
treatment goals during the first year of his community supervision but had only
completed seven (plus waiver of one goal). Gottlich does not challenge the
sufficiency of the evidence to support the revocation.

                                         4
require reversal when other such evidence was received without objection, either

before or after the complained-of ruling. Estrada v. State, 313 S.W.3d 274, 302

n.29 (Tex. Crim. App. 2010) (citing Leday v. State, 983 S.W.2d 713, 718 (Tex.

Crim. App. 1998)), cert. denied, 131 S. Ct. 905 (2011); Lane v State, 151 S.W.3d
188, 193 (Tex. Crim. App. 2004).     Because Strain had already testified that

Gottlich had said that the complainant was equally responsible for the sexual

abuse when Gottlich made his leading objection to the leading question, we

overrule his second point.

      Having overruled both of Gottlich’s points, we affirm the trial court’s

judgment.

                                                 PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 30, 2014




                                       5